Citation Nr: 0029604	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  00-19 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for hiatal hernia with 
gastroesophageal reflux disease, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for a heart disorder, 
to include hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from October 1999 rating 
decision by the Winston-Salem, North Carolina RO that denied 
entitlement to an increased rating for hiatal hernia with 
gastroesophageal reflux disease.  This matter also comes 
before the Board on appeal from a November 1999 rating 
decision by the Winston-Salem, North Carolina RO that denied 
entitlement to service connection for a heart disorder, to 
include hypertension. 

The record shows that the veteran's motion to advance his 
case on the docket of the Board was granted in October 2000 
pursuant to the provisions of 38 U.S.C.A. § 7107; 38 C.F.R. § 
20.900(c).  In November 2000, the veteran canceled his 
request for a video-conference hearing before the Board.

The Board notes that the October 1999 rating decision also 
increased the rating for the veteran's service-connected left 
foot disability from 0 percent to 10 percent, and increased 
the rating for the veteran's service-connected right foot 
disability from 0 percent to 10 percent.  The veteran was 
notified of the RO's decision by letter dated that same 
month, and a notice of disagreement was received by the RO in 
January 2000.  The veteran was provided with a statement of 
the case in June 2000; however, the issues of entitlement to 
an increased rating for left foot disability and entitlement 
to an increased rating for a right foot disability were not 
developed for appellate review inasmuch as, according to the 
records before the Board, the veteran did not file a 
substantive appeal for those issues.  Accordingly, those 
issues are not before the Board at this time.


REMAND

The veteran contends that his service-connected hiatal hernia 
with gastroesophageal reflux disease is more disabling than 
currently evaluated.  

Historically, the Board notes that the veteran was diagnosed 
with a small hiatal hernia with gastroesophageal reflux 
disease during service.  Following discharge, a February 1995 
VA examination report notes a diagnosis of hiatal hernia with 
gastroesophageal reflux.  By rating decision dated in March 
1995, the RO granted service connection for hiatal hernia 
with gastroesophageal reflux disease and assigned a 30 
percent rating therefor.

Recently, the veteran submitted a claim for an increased 
rating; he maintains that his hiatal hernia with 
gastroesophageal reflux disease has increased in severity.  
The veteran stated on a VA Form 9 received by the RO in 
September 2000 that he had constant pain (stomach cramps) and 
nausea.  In addition, the veteran stated that he had back 
pain and weight loss.  He indicated that he took Pepto-Bismol 
and Ranitidine.  VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  The Board 
notes that although the veteran was given a VA examination in 
September 1999, it does not appear that the examination is 
adequate to permit disability evaluation.  The report of 
examination simply does not address the presence or absence 
of those symptoms that are part of the criteria for a rating 
greater than 30 percent.  In addition, the examiner indicated 
that he did not review the veteran's claims folder.

Finally, the veteran noted during a September 1999 VA 
examination and in an October 2000 statement that he has been 
seen for his service-connected hiatal hernia with 
gastroesophageal reflux disease at the Durham VA Medical 
Center.  Significantly, however, a review of the record does 
not reflect that these records of VA treatment were obtained.  
The Board notes that VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The VA outpatient 
treatment records must be associated with the file before 
further review of the veteran's claim may be undertaken.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the appellant in 
obtaining and developing available facts and evidence to 
support his claim includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Court 
has stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Following the gathering of all available medical 
records, the veteran should be afforded a VA special 
examination of the digestive system.  

The veteran also contends that the RO erred by failing to 
grant service connection for a heart disorder, to include 
hypertension.

As noted above, the veteran is currently service connected 
for hiatal hernia with gastroesophageal reflux disease.  In a 
statement received by the RO in October 2000, the veteran 
maintained that his "stomach problem [wa]s causing [his] 
heart" disorder.  Regulations provide that service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  In addition, service 
connection may also be granted for disability that has been 
aggravated by a service-connection disease or injury.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

The statement of the case provided to the veteran did not 
include mention of the regulation pertaining to secondary 
service connection (38 C.F.R. § 3.310).  According to 38 
C.F.R. § 19.29, a statement of the case must be complete 
enough to allow the appellant to present written and/or oral 
arguments before the Board.  It must contain a summary of the 
applicable laws and regulations, with appropriate citations, 
a discussion of how such laws and regulations affect the 
determination, and the determination and reasons for the 
determination of the agency of original jurisdiction with 
respect to which disagreement has been expressed.  Because 
the statement of the case issued to the veteran in the 
present appeal did not contain a discussion of the regulation 
pertaining to secondary service connection, remand is also 
required to ensure him full procedural due process of law.

The Board regrets any further delay in this case.  Under the 
circumstances, however, further development is required.  
Accordingly, the case is hereby REMANDED back to the RO for 
the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for hiatal hernia with 
gastroesophageal reflux disease since 
1999.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
request copies of all records of 
treatment relating to hiatal hernia with 
gastroesophageal reflux disease since 
1999.  All records obtained, including 
any which may have been prepared at the 
Durham, North Carolina VA Medical Center 
as indicated by the veteran during a 
September 1999 VA examination, should be 
associated with the claims folder.

2.  Thereafter, the RO should schedule 
the veteran for a special examination of 
the digestive system to determine the 
nature and severity of any problems 
attributable to hiatal hernia with 
gastroesophageal reflux disease.  Any 
necessary special studies should be 
performed and all pertinent clinical 
findings should be reported in detail.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examining physician.  The 
examiner's report must fully set forth 
all current complaints and pertinent 
clinical findings concerning hiatal 
hernia with gastroesophageal reflux 
disease, as distinguished from any other 
digestive disorder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims with 
regard to all pertinent diagnostic codes 
and regulations.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case that includes all 
of the applicable law and regulations, to 
include 38 C.F.R. § 3.310.  The veteran 
and his representative should be given 
the applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


